   March 16, 2020

   Via ECF
   Hon. Mary Kay Vyskocil
   United States District Court
   Southern District of New York                          3/18/2020
   500 Pearl Street, Room 2230
   New York, NY 10007

   Re:      Charlton v. Dos Toros LLC et al., Case No: 1: 19-cv-05958 (MKV)

            Dear Judge Vyskocil:

           This firm represents the Plaintiff in the above-referenced matter. I write pursuant to Rule
   2(B) of Your Honor’s Individual Practice Rules, to respectfully request that all claims against
   individual defendants “Shauna”, Maria Ramson, Peter Totillo, and Juventino Flores be
   dismissed without prejudice. Attorneys for Dos Toros LLC, Dos Toros Grand Central LLC,
   Dos Toros Holdings LLC, 636 Lexington Tacos LLC, Aleta Maxwell, and Oliver Kremer
   (collectively, the “Dos Toros Defendants”) consent to these claims being withdrawn.


            I thank the Court for its time and attention to this matter.


                                           Respectfully submitted,
USDC SDNY                                  _____/s/ Ishan Dave_     ________
DOCUMENT                                   DEREK SMITH LAW GROUP, PLLC
ELECTRONICALLY FILED                       ISHAN DAVE
DOC #:                                     Ishan@dereksmithlaw.com
DATE FILED: 3/18/2020                      1 Penn Plaza, Suite 4905
                                           New York, New York 10119
                                           Phone: (212) 587-0760


   CC: All Counsel of Record (Via ECF)




           New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
         Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
               New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                             Website: www.discriminationandsexualharassmentlawyers.com
